ORDER
PER CURIAM.
Plaintiff, individually and as personal representative of Stephen Bechtold, appeals an adverse judgment entered pursuant to a jury verdict on her claims for wrongful death and loss of consortium based on Mr. Bechtold’s exposure to polychlorinated biphenals (“PCBs”) manufactured by Monsanto. Plaintiffs points on appeal assign error to the trial court’s rulings excluding and limiting expert testimony, entry of a directed verdict on her claim of fraud, and alleged improper instructions to the jury. We affirm.
*128We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).